Citation Nr: 0030300	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-46 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
tenosynovitis, right ankle.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in April 2000, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  A hearing 
was held before a hearing officer at the RO in January 1995, 
and the hearing officer's decision was entered in April 1995.  

The appeal was last before the Board in August 1999, at which 
time it was, relative to the first and third issues presently 
listed on the title page, remanded for further development.  
In conjunction with the development requested in the remand, 
the rating for the veteran's service-connected tenosynovitis, 
right ankle, was increased from 10 to 20 percent disabling, 
with which latter evaluation the veteran continues to 
disagree, in a rating decision entered in March 2000.  A 
Supplemental Statement of the Case was mailed to the veteran 
the same month.

In a rating decision entered in April 2000, the RO denied the 
veteran's claim for a rating in excess of 50 percent for his 
service-connected PTSD.  In response to disagreement conveyed 
by the veteran in June 2000, a related Statement of the Case 
was mailed to him the same month.  The veteran submitted a 
related Substantive Appeal in July 2000.  Accordingly, the 
claim for a rating in excess of 50 percent for PTSD, the 
second issue listed on the title page, is included in the 
present appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
tenosynovitis, right ankle, include an ability to dorsiflex 
and plantar flex the ankle to 10 and 45 degrees, 
respectively, productive of, at most, no more than marked 
overall restriction in right ankle motion.  

2.  Current manifestations of the veteran's service-connected 
PTSD include complaint of continuing to experience intrusive 
memories related to Vietnam, pressured speech, anxiety, and a 
Global Assessment of Functioning score of 51, but is not 
manifested by panic attacks, inability to understand and 
follow complex commands, or impairment in judgment.  

3.  The veteran's service-connected acne with tinea 
versicolor, shoulders and chest, is manifested by blackheads 
on his back and chest.

4.  The veteran's service-connected tinnitus is periodic and 
high-pitched.

5.  The veteran's high frequency hearing loss does not result 
in objective, observable interference with normal 
conversation. 

6.  The veteran's service-connected scar, left mandible, is 
non-disfiguring.

7.  The veteran has completed four years of high school and 
is gainfully employed as a pipefitter/foreman.  

8.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
educational and occupational experience.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
tenosynovitis, right ankle, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.10, and Part 4, 
Diagnostic Codes 5024-5271 (1999).

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130 (1999).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for tenosynovitis, right 
ankle, for which the RO has assigned a 20 percent rating 
under Diagnostic Codes 5024-5271 of the Rating Schedule; and 
for PTSD, rated 50 percent disabling pursuant to the criteria 
of Diagnostic Code 9411.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is presently asserted.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to either disability.

I.  Tenosynovitis, Right Ankle

Pursuant to Diagnostic Code 5024, the veteran's service-
connected tenosynovitis, right ankle, is rated as 
degenerative arthritis, in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5003 (1999), on the basis of the extent to 
which motion in the ankle is limited.  Under the criteria in 
Diagnostic Codes 5003 and 5271, a 10 percent evaluation is 
warranted if the veteran has moderate limitation of motion of 
the right ankle; a 20 percent rating is warranted if "marked" 
limitation of motion of the right ankle is shown.

The veteran states that he has some pain in his right ankle 
on a daily basis and indicates that he develops significant 
pain in his right ankle after working a full week.  He 
contends, in essence, that his service-connected 
tenosynovitis, right ankle, is more severely disabling than 
currently evaluated.  In this regard, when he was examined by 
VA in February 2000, at which time the veteran elaborated 
that he had recently missed several days of work owing to his 
right ankle problem, he indicated that the ankle had worsened 
progressively since his original injury in service.  On 
physical examination, he exhibited the ability to dorsiflex 
his right ankle to 10 degrees; plantar flexion was exhibited 
to 45 degrees.  Inversion and eversion was exhibited to 20 
and 30 degrees, respectively.  The pertinent examination 
diagnosis was old fracture, right ankle, with limitation of 
dorsiflexion and inversion.  The examiner opined that the 
veteran might have an additional limitation of 5 to 10 
degrees during flare-ups.  The examiner did not specify 
whether this additional limitation affected all or only some 
of the planes of motion.

In considering the veteran's claim for a rating in excess of 
20 percent for his service-connected tenosynovitis, right 
ankle, the Board is constrained to point out that his ability 
to plantar flex his right ankle, exhibited to 45 degrees on 
the February 2000 VA examination, is representative of motion 
in such excursion which is unrestricted.  See 38 C.F.R. 
§ 4.71, Plate II (1999).  The veteran's ability to dorsiflex 
his right ankle, to 10 degrees on the recent VA examination, 
is representative of motion in such excursion which is less 
than full, see id., and reflects retention of about 50 
percent of the normal range of dorsiflexion.  However, the 
veteran retains motion in all planes of expected ankle motion 
- inversion eversion, plantar flexion, and dorsiflexion - 
varying from 50 percent to 100 percent of normal, his overall 
motion involving the ankle most nearly approximates moderate 
limitation of motion, so as to warrant a 10 percent 
evaluation, if evaluated solely on limitation of motion.

However, the veteran also complains of pain, worsening as he 
proceeds through a 40-hour work week.  With consideration of 
the veteran's pain on motion and increased limitation of 
motion during flare-ups, the RO determined that the veteran's 
overall disability approximated a "marked" degree of 
impairment.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The 20 percent rating which the veteran has been awarded is 
the maximum evaluation authorized under Diagnostic Code 5271 
(which consideration precludes entitlement to a yet higher 
rating under the criteria codified in 38 C.F.R. §§ 4.40 and 
4.45 (1999), see Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1999), the Board concludes that such 20 percent rating is 
wholly appropriate.  As the veteran has already been granted 
a compensable evaluation for pain and limitation of motion 
due to arthritis (degenerative joint disease), a separate 
compensable evaluation for arthritis in not applicable.  The 
Board has considered whether the veteran is entitled to an 
increased or separate additional evaluation under any other 
diagnostic code.  However, the Board is unable to find any 
other applicable diagnostic code which allows an evaluation 
in excess of 20 percent for the service-connected right ankle 
disability.

At the same time, the Board is cognizant that a rating in 
excess of 20 percent for the veteran's service-connected 
tenosynovitis, right ankle, might yet be assigned in 
accordance based on impairment in the veteran's ability to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. §§ 3.321(b), 4.10.  In 
this regard, as was noted above, the veteran indicated on the 
occasion of the February 2000 VA examination that he develops 
significant pain in his right ankle after working a full 
week.  However, the February 2000 VA examiner indicated that, 
despite such ankle discomfort, the veteran retained the 
ability to work a 40-hour week.  In addition, it was 
indicated that such right ankle pain as was job-related was 
alleviated by measures including taking Motrin.  The latter 
considerations, in the Board's view, militate persuasively 
against entitlement to a rating in excess of 20 percent for 
the veteran's service-connected tenosynovitis, right ankle, 
pursuant to the provisions of 38 C.F.R. §§3.321(b) or 4.10.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.10, and Part 4, 
Diagnostic Codes 5024-5271.

II.  PTSD

By a Board decision issued in August 1999, the Board denied 
an April 1994 claim for an evaluation in excess of 50 percent 
for PTSD.  By a claim submitted in February 2000, the veteran 
again seeks an evaluation in excess of 50 percent for PTSD.  
As noted above, the veteran submitted a timely substantive 
appeal as to this claim in July 2000.  The claim is before 
the Board for appellate review.

Historically, when the veteran was examined by VA in October 
1997, he related that events which transpired in Vietnam 
continued to affect him to the point that relationships with 
family members including his son were "strained".  He 
indicated that his social contacts were limited and that he 
experienced "some problems with people".  Objective findings 
included good orientation in three spheres.  The examiner 
commented that the veteran was "seriously impaired" relative 
to social as well as occupational functioning.  A score of 45 
was assigned as being representative of the veteran's Global 
Assessment of Functioning (GAF).  

The evidence of record since the veteran submitted the 
February 2000 claim now before the Board on appeal includes 
the report of VA examination conducted in April 2000.  The 
veteran was noted to be "properly groomed and dressed."  His 
marriage of more than 20 years duration was continuing.  He 
was "gainfully employed...as a pipefitter/foreman."  He 
indicated that he continued to be bothered by intrusive 
memories related to Vietnam.  He related that he had feelings 
"of detachment from others" and related that his sleep was 
light and unrestful.  On mental status examination, the 
veteran's speech was "under pressure and at times 
emotional."  His mood was described as being "free of 
lability, emptiness or rage", though a degree of sadness, 
guilt and irritability was detected.  His anxiety level 
appeared to be "symptomatic"; his cognitive functioning 
appeared to be "adequate", and he had "no serious lapses" in 
either concentration or judgment.  The diagnosis was PTSD 
with recurrent symptoms of depression, and a GAF score of 51 
was assigned.

The veteran's PTSD has been evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Under 
the criteria in effect when the veteran filed his claim, a 50 
percent disability evaluation is warranted where PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted with evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or persistent danger 
of hurting self or others.  38 C.F.R. § 4.130.

In considering the veteran's claim for a rating in excess of 
50 percent for PTSD, the Board is of the opinion, in light of 
the reasoning advanced hereinbelow, that an increased 
disability evaluation under the criteria in effect when the 
veteran submitted his February 2000 claim is not warranted.  
In reaching such conclusion, the Board points out that the 
veteran's PTSD would not appear to be productive of 
circumstantial, circumlocutory, or stereotyped speech, pain 
attacks, or impaired judgment or ability to follow complex 
instructions.  In this regard, while the veteran indicated on 
the April 2000 VA examination that he apparently routinely 
felt detached from other people, the evidence reflects that 
he continued to maintain steady, regular, full-time 
employment.  It also bears emphasis that the veteran's 
assigned GAF score in April 2000 was 51, an improvement from 
the previous GAF score on VA examination.  An assigned GAF in 
the higher range of 55-60, at least pursuant to DSM-III-R 
criteria, is indicative of only "moderate" industrial 
impairment, see Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995), and thus a lower GAF score of 51 would almost 
certainly not equate with pertinent industrial incapacitation 
(even ignoring that the veteran is gainfully employed, 
apparently successfully, at the present time) consistent with 
a 70 percent evaluation, the next higher evaluation.  

Circumlocutory or stereotypical speech would (if present) 
still only be characteristic of disability warranting a 50 
percent rating under the above-cited revised criteria, when 
the veteran was examined by VA in April 2000 his speech was 
described as being merely "under pressure and at times 
emotional."  Further, while neglect of personal appearance is 
characteristic of pertinent disablement warranting a 70 
percent rating under the revised criteria, the veteran, in 
contrast, was described as being "properly groomed and 
dressed" on the occasion of the April 2000 VA examination.  
In addition, while impaired judgment would (if present) still 
only be characteristic of disability warranting a 50 percent 
rating under the above-cited revised criteria, the veteran 
was found on the April 2000 VA examination to have "no 
serious lapse[]" in judgment.  Finally, while the Board has 
no reason to dispute the veteran's assertion on the April 
2000 VA examination that his sleep was problematic, it would 
nevertheless point out that even chronic sleep impairment (if 
in fact present) due to his PTSD is independently indicative 
of disability warranting only a 30 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  See 61 Fed. Reg. 52, 702 
(1996).  Given the foregoing observations, then, and in the 
apparent absence of any pertinent manifestation independently 
representative of a 70 percent disability rating under the 
revised criteria, the Board is persuaded that, in accordance 
with the above-cited revised criteria that became effective 
on November 7, 1996, a rating for PTSD in excess of 50 
percent is not in order.  38 C.F.R. § 4.130.

The record does not show, relative to the pertinent criteria 
addressed above, that the actual manifestations of the 
veteran's service-connected PTSD more closely approximate 
those required for a 70 percent rating than they do the 50 
percent rating presently assigned, nor is there evidence that 
the veteran meets any of the criteria for a 100 percent 
schedular evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.130.

III.  TDIU

The veteran's most disabling service-connected condition is 
PTSD, the disability addressed by the Board in the preceding 
section, which condition is rated as 50 percent disabling.  
Service connection is also in effect for acne with tinea 
versicolor, shoulders and chest, rated 30 percent disabling; 
tenosynovitis, right ankle (which disability was also 
addressed by the Board above), rated 20 percent disabling; 
tinnitus, rated 10 percent disabling; and, bilateral high 
frequency sensorineural hearing loss and scar, left mandible, 
each rated noncompensable.  The veteran has not contended 
that any service-connected disability except PTSD plays any 
role in his ability to secure or maintain substantially 
gainful employment.  The combined rating for the veteran's 
service-connected disabilities is 80 percent.

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, submitted by the 
veteran in May 1996, reflects that he, as of that time, had 
most recently worked from 1985 to 1995 as a pipefitter/welder 
for one company.  In late October 1995, the veteran obtained 
employment with another company, again as a 
pipefitter/welder, but that employment terminated in February 
1996.  A statement from that employer indicates that there 
was a lack of work.  The veteran relates that he was told he 
was medically too disabled to work, in part because of his 
medication.  Clinical records of the physician identified as 
having told the veteran he was too diable to work reflect 
that the veteran was able to work about three days a week.  
However, at the time of a November 1996 VA examination, he 
stated he was working for a friend full-time, installing 
flexible duct work.  In March 1997, he stated that he had 
obtained employment with a ship repair company in December 
1996, but had been laid off about one week previous to the 
examination because of lack of work.  He also indicated that 
he had completed four years of high school as well as a 
course in building management.  

Most recently, at the time of VA examination conducted in 
February 2000, the veteran stated he was working full-time as 
a pipefitter, and had missed three or four days of work in 
the previous year as a result of right ankle problems.  The 
examiner who conducted an April 2000 VA examination noted 
that the veteran was gainfully employer as a 
pipefitter/foreman.

As noted above, the veteran's most disabling service-
connected disability is PTSD.  The pertinent clinical 
evidence bearing on such disability, as well as the evidence 
related to the veteran's tenosynovitis, right ankle, was 
addressed in the Board's respective dispositions in the 
preceding two sections and will not, therefore, be 
rearticulated for purposes of the Board's adjudication of the 
current TDIU issue.  

The veteran asserts that he "is unemployable as a consequence 
of....[his] PTSD symptoms".  Following its review of the 
pertinent evidentiary record, to specifically include the 
findings cited in the preceding section which were obtained 
from in the course of two VA (psychiatric) examinations, the 
Board is of the opinion that entitlement to a TDIU is not 
warranted.  In reaching the foregoing conclusion, the Board 
is aware that, in addition to his service-connected PTSD, the 
veteran is also service-connected for a number of other 
conditions.  With respect to his service-connected acne with 
tinea versicolor, shoulders and chest, when the veteran was 
seen under non-VA auspices in 1992, he was noted to have 
merely "some" blackheads on his back, with "more" on his 
chest.  Concerning his tenosynovitis, right ankle, the Board 
addressed the present severity of the same above.  Regarding 
his tinnitus, he was noted to experience "periodic high-
pitched" tinnitus when he was pertinently examined by VA in 
January 1994.  As pertinent to his bilateral high frequency 
sensorineural hearing loss, in conjunction with a general 
medical examination afforded the veteran in July 1996, the 
examiner commented that the veteran "seem[ed] to have no 
difficulty with his hearing during [the] examination."  
Finally, with respect to the veteran's scar, left mandible, 
the scar was noted on VA examination in January 1972, since 
which it has apparently remained static, to be non-
disfiguring.

While the Board would not dispute that the veteran's on-the-
job performance may be hindered by his service-connected 
disabilities, such consideration is irrelevant to entitlement 
to a TDIU.  Rather, the criteria set forth in the VA Rating 
Schedule, supra, specifically contemplate, and provide 
compensation for, any impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
The veteran's presently assigned 80 percent combined rating 
(in consideration of each of his service-connected 
disabilities) thus fully contemplates (and, more importantly, 
compensates for) any hindrance/impairment in his ability to 
work occasioned by his service-connected disabilities.  

Finally, while the veteran's present 80 percent combined 
rating meets the criteria for a TDIU under the provisions of 
38 C.F.R. § 4.16(a), such consideration is immaterial for 
purposes of this aspect of the appeal since, as discussed 
above, the veteran is not shown to be unable to secure or 
follow a substantially gainful occupation owing to service-
connected disablement.  

The Board has no reason to doubt that the veteran has 
service-connected industrial impairment associated with the 
veteran's service-connected PTSD, particularly to any extent 
it may impair his relations with co-workers or superiors, may 
hinder him to some degree in functioning in his present 
employment as a pipefitter/foreman.  However, the Board notes 
that the veteran gave no indication in the course of the 
February and April 2000 examinations that his performance in 
such industrial capacity was in any specific respect 
compromised by impairment associated with his PTSD or any 
other service-connected disability other than his right ankle 
disability.  It is readily apparent, given his current 
working status, that the collective disablement occasioned by 
his several service-connected disabilities does not presently 
preclude him from obtaining and maintaining gainful 
employment, although he has changed employment several times 
in the past five years.

Entitlement to a TDIU (which is based solely on the impact of 
service-connected disablement) is predicated on service-
connected inability to obtain and maintain substantially 
gainful employment.  In the present circumstances, then, and 
even ignoring that even being unemployed gives no rise to any 
inference that one is unemployable, the Board would emphasize 
the salient fact that the veteran is presently gainfully 
employed.  That fact militates against awarding entitlement 
to TDIU benefits.  As noted above, there is no evidence of 
record that indicates that the veteran is presently unable to 
secure employment of a substantially gainful nature due to 
service-connected disablement, which consideration further 
militates against entitlement to a TDIU.  See Gary v. Brown, 
7 Vet. App. 229, 231 (1994).  

The preponderance of the evidence is against the claim of 
entitlement to TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.The evidence is not in equipoise to 
warrant a more favorable result, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.


ORDER

A rating in excess of 20 percent for tenosynovitis, right 
ankle, is denied.

A rating in excess of 50 percent for PTSD is denied.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

